                                    United States District Court
                                   NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION


United States of America,                                 Case No. CR           S\0

                 Plaintiff,                               STIPULATED ORDER EXCLUDING TIME
                    V.                                    UNDER THE SPEEDY TRLJ^^£^ ^ ^
Ky\ ^ VuVc Ho/vtfe
              Defendant.
                                                                                          OCT 18 2018

Forthe reasons stated by the parties on the record on Oc)k6~:^ ^ , 2018, the                           ;OURT
                                                                                                       'UFOBNIA
underthe Speedy Trial Act from                     2018 to Or\6^r          2018 and fmds that
ends of justice served by the continuance outweigh the best interest of the public and the defendant in a
speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The Court makes this finding and bases this continuanceon
the following factor(s):

       Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
       •See 18 U.S.C. § 3161(h)(7)(B)(i).

       The case is so unusual or so complex, due to [check applicable reasons]          the number of
       defendants,          the nature of the prosecution, or       the existence of novel questions of fact
       or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
       jtself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

         ailure to grant a continuance would deny the defendant reasonable time to obtain counsel,
       taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
       counsel's other scheduled case commitments, taking into account the exercise of due diligence,
         •ee 18 U.S.C. § 3161(h)(7)(B)(iv).

       Failure to grant a continuancewould unreasonably deny the defendantthe reasonabletime
       necessary for effective preparation, taking into account the exercise of due diligence.
       See 18 U.S.C. § 3161(h)(7)(B)(iv).

         IT IS SO ORDERED.


DATED:
                                                          JOSEPH-erSPEfte-
                                                          Chiof Magistrate Ju


STIPULATED:
                 Attorney for Defendant                      ssistant United States Attorney
